Fourth Court of Appeals
                                San Antonio, Texas
                                    November 29, 2021

                                   No. 04-20-00304-CV

            1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                Appellants

                                             v.

                 MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                  Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-02-00033-CVK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to file Brief is hereby GRANTED.
Appellant's Brief is due December 6, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court